DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the limitations set forth in the independent claim. Specifically, the prior art does not teach having a U-shaped tube that is less thick and also has a greater corrosion potential than a semi-circular tube. Hirata et al. (Japanese Patent Publication JP2017053547A), considered the closet prior art, teaches providing a U-shaped tube that has greater corrosion potential than a semi-circular tube. However, Hirata et al. fails to teach the U-shaped tube being less thick that the semi-circular tube. The prior art fails to render this obvious and the claim is therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763